IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of East McKeesport               :
                                         :
            v.                           :    No. 488 C.D. 2017
                                         :
Eugene R. Grove and                      :
Mary R. Mechelli,                        :
                  Appellants             :


                                      ORDER


             NOW, March 16, 2018, having considered appellant Mary Mechelli’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge